Citation Nr: 0408692	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  96-50 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating action by the RO 
that denied service connection for asthma.  The case was 
remanded to the RO by the Board in February 1998 for further 
development.  In a decision of December 1999 the Board denied 
the veteran's claim for service connection for bronchial 
asthma.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  

In November 2000 the VA General Counsel filed Appellee's 
motion for Remand and Stay of Proceedings, which motion the 
appellant did not oppose.  In this motion, the General 
Counsel requested that the Court vacate the December 1999 
Board decision and Remand the case to the Board to consider 
the relevance to the claim of the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA) and to provide 
additional reasons and bases for its findings and 
conclusions.  The Court granted this motion in an Order dated 
in February 2001.  

In December 2001 the Board again remanded this case to the RO 
for further development.  In February 2003 the Board sought 
further evidentiary development in this case under the 
provisions of 38 C.F.R. § 19.9(a)(2) (2003).  On May 1, 2003 
the United States Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327F.3d 1339 (Fed Cir. 2003).  Accordingly, 
in September 2003 the Board again remanded this case to the 
RO for adjudication of the veteran's claim with consideration 
of the evidence developed by the Board.  The RO confirmed its 
previous denials of the claim and returned the case to the 
Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Clinical records show that the veteran received considerable 
treatment, including hospitalizations for asthma prior to 
service.  However, it is contended, in essence, that the 
veteran's bronchial asthma was aggravated by exposure to a 
gas element during basic training.  

Subsequent to the Board's development, there has been 
significant change in the legal standards applicable to this 
case.

Under existing statute the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance, and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The regulation implementing 38 U.S.C.A. § 1111, provided that 
a veteran was presumed to be in sound condition when accepted 
for service, except for conditions noted at the time of the 
examination when the veteran was excepted for service, or 
where clear and unmistakable evidence showed that the 
condition had pre-existed service.  38 C.F.R. § 3.304(b) 
(2003).

In July 2003, the VA General Counsel issued an opinion 
holding that the provisions of 38 C.F.R. § 3.304(b) were 
inconsistent with 38 U.S.C.A. § 1111 insofar as 38 C.F.R. 
§ 3.304(b) provided that the presumption of soundness at 
service entrance could be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service; whereas § 1111 also required clear and 
unmistakable evidence that the condition was not aggravated.  
Section 3.304(b) was found to be invalid.  VAOGCPREC 3-2003 
(2003).  

The Court has subsequently declined to explicitly adopt the 
General Counsel's position, and has declined "the task of 
straightening out this extraordinary complicated and tangled 
web of apparently conflicting statutory and regulatory 
provisions."  Martin v. Principi, 17 Vet App 324, 327-28 
(2003) (quoting Cotant v. Principi, 17 Vet. App. 116, 11-122 
(2003)).  In any event, the Board is bound by the General 
Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

The Board's earlier development was premised on the 
invalidated provisions of 38 C.F.R. § 3.304(b).  The Board 
had sought a medical opinion as to whether it was "at least 
as likely as not" that asthma was aggravated in service.  
Under the current regulatory scheme, an opinion is needed as 
to whether the disability was clearly and unmistakably not 
aggravated.  The answer to this question involves medical 
judgment.  Therefore, another opinion is needed.

Also, in view of the veteran's contention regarding a 
worsening of his asthma due exposure to a type of gas while 
undergoing training, the Board finds that further development 
should be conducted in order to confirm this contention.  

For the above reasons, this case is again REMANDED to the RO 
for the following action:  

1.  The RO should contact the service 
department, or other appropriate source, 
and request information as to whether any 
agents, especially gas agents were used 
during training conducted at Fort Leonard 
Wood, Missouri during the period from 
June through August 1980.

2.  Then, the veteran should be afforded 
a VA examination to determine the 
etiology of the veteran's asthma.  The 
claims folder should be made available to 
the examining physician prior to the 
examination and the examiner should 
indicate that the record was reviewed.  
The examiner should express an opinion as 
to whether the veterans' asthma clearly 
and unmistakably was not aggravated 
during service.  The examiner should 
provide a rationale for the opinion.

3.  Then the RO should re-adjudicate the 
veteran's claim for service connection 
for asthma, taking into account the 
holdings contained in VAOPGCPRECOP 3-
2003.  If this benefit remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


